Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/18/2022. Claims 1-20 are presently pending and are presented for examination. Claims 9-10 and 19-20 are canceled. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants amendments to incorporate “calculate a return torque and sum the turning torque and return torque to obtain an output torque, the return torque or the turning torque being a dominating torque; determine a reduction factor based upon a road friction signal provided by the road friction sensor; multiply the output torque by the reduction factor;” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to calculating an output torque for a steering wheel with a weight directed to either the return torque or a turning torque and compensating for road friction with a reduction factor, distinguishes an apparent novel methodology for returning a steering wheel to a neutral position. The closest prior art of record for example, discloses calculation of an assist torque absent a signal provided by a torsion bar torque sensor, to provide uninterrupted power steering assistance while also estimating and compensating for a tire to road surface torque, however achieving an assist torque through the specific claimed method of calculating an output torque to compensate for a failure of a torsion bar torque sensor by use of a torque sensor, reduction factor and pre-weighted output torque is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 11
Applicants amendments to incorporate “summing, with the electronic controller, the turning torque and return torque to obtain an output torque, the return torque or the turning torque being a dominating torque; receiving, from a road friction sensor, a road friction signal; determining, with the electronic controller, a reduction factor based upon the road friction signal; multiplying, with the electronic controller, the output torque by the reduction factor;” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to calculating an output torque for a steering wheel with a weight directed to either the return torque or a turning torque and compensating for road friction with a reduction factor, distinguishes an apparent novel methodology for returning a steering wheel to a neutral position. The closest prior art of record for example, discloses calculation of an assist torque absent a signal provided by a torsion bar torque sensor, to provide uninterrupted power steering assistance while also estimating and compensating for a tire to road surface torque, however achieving an assist torque through the specific claimed method of calculating an output torque to compensate for a failure of a torsion bar torque sensor by use of a torque sensor, reduction factor and pre-weighted output torque is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664